 In the Matter Of CANADA DRY GINGER ALE, INCORPORATED, EMPLOYER-PETITIONERandBOTTLERS LOCAL UNION No. 293, INTERNATIONALUNION OF UNITED BREWERY, FLOUR, CEREAL, AND SOFT DRINKWORKERS OF AMERICA, CIOandJOINT LOCAL EXECUTIVE BOARD OFCALIFORNIA, INTERNATIONAL BROTIIERIIOOD OF TEAMSTERS, CIIAUF-FEURS,WAREIIOUSEMEN AND HELPERS OF AMERICA, AFLCase No. 20-RE-59.-Decided April 2., 1947Mr. H. DI. Cubberley,of Los Angeles, Calif.,Mr. Arthur C. John-son,of Berkeley, Calif., andMr. William J. Williams,of New YorkCity, for the Employer.Gladstein, Anderson, Resner, SawyerdiEdises,byMessrs. HerbertResnerandHarold H. Bondy,of San Francisco, Calif., for the Brew-ery Workers.Messrs. P. H. McCarthy, F. Nason O'Hara,andWilliam H. Ahern,of San Francisco, Calif., for the Teamsters.Mr. Henry W. de Kormian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, on September 24 and 25, and October 1, 1946,before John Paul Jennings, hearing officer. The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERCanada Dry Ginger Ale, Incorporated, is a Delaware corporationengaged in the manufacture and distribution of carbonatedbeverages.The Employer's plants in Berkeley and San Francisco, California, aresolely involved in this proceeding.The Employerannually purchases73 N. L R.B, No. 90.460 CANADA DRY GINGER ALE, INCORPORATED461raw materials of substantial value, approximately 30 percent of whichis shipped to the Employer from points outside the State of California.The Employer annually sells finished products from its Berkeley, Cali-fornia, plant, valued in excess of $500,000, approximately 30 percent ofwhich is shipped to points outside the State of California.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDBottlersLocalUnion No. 293, International Union of UnitedBrewery, Flour, Cereal, and Soft Drink Workers of America, hereilicalled the Brewery Workers, is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent em-ployees of the EmployerJoint Local Executive Board of California, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Teamsters, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Brewery Workers has represented employees of the Employersince 1940.On August 15, 1945, the Employer executed a contractwith the Brewery Workers covering the employees in the unit hereininvolved, which provided that it should remain in effect until August15, 1946, and from year to year thereafter in the absence of notice tomodify or change given by either party 30 days prior to August 15,1946, or any subsequent anniversary date.On July 14, 1946, WilliamAhern, at that time secretary of the Brewery Workers and an inter-national representative of its International, wrote to the Employerstating that he desired to reopen the 1945 contract, and enclosing Itcopy of a proposed agreement.'Thereafter, the Employer receivedconflicting claims, from the Brewery Workers on July 26, 1946, andfrom the Teamsters on July 29, 1946, each asserting that it was therepresentative of employees of the Employer.On August 5, 1946,the Employer filed the petition in this proceeding.'We find no merit in the Teamsters' contention that the Brewery workers is not a labororganization within the meaning of the Act because of its suspension tiom the AmericanFederation of Labor in 1941The Brewery workers has represented employees of theEmployer for the purposes of collective baigaining since 1940 and seeks to continue to do soThus, it is clearly a labor organization within the meaning of the Act2We find no merit in the Brewei y workers' contention that the contract was reopened forlimited purposes only and therefore constitutes a bar to an election at this timeAheiu'sletter reopening the contract requested changes in wages and working conditions, and con-tained no language indicating an intent to limit the reopening of the 1945 agreementFurthermore. we note that the 1945 agreement does not provide for reopening for limitedpurposes in addition to the general reopening provisions 462DECISIONSOF NATIONALLABOR RELATIONS BOARDSince Ahern's notice to reopen the 1945 contract was given priorto that agreement's automatic renewal date,3 we find that the 1945agreement did not renew itself.4There is therefore no bar to a cur-rent determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated that, if the Board were to find a unit limitedin scope to employees of the Employer, the appropriate unit shouldinclude all employees of the Employer at its Berkeley and San Fran-cisco plants, excluding drivers and helpers, car washers, office andclerical employees, salesmen, and all supervisory employees.5The Teamsters contends, however, that the appropriate unit shouldbe a multiple-employer unit.The Brewery Workers urges that asingle-employer unit is appropriate.The Employer took no positionat the hearing concerning the scope of the appropriate unit.The Teamster's contention is predicated upon a prior history ofcollective bargaining between the Brewery Workers and a committeeof the so-called Bottlers Association representing bottling plants inthe San Francisco area.Although there is some evidence of a priorhistory of collective bargaining on a multiple-employer basis betweenthe Bottlers Association, in which the Employer participated, and theBrewery Workers, we believe that a unit limited to employees of theEmployer is appropriate, since the Employer, whatever its prior pol-icy on collective bargaining may have been, has now indicated that itintends to pursue an independent course with respect to its labor rela-tions.EThis conclusion is based upon the following facts.Between thetime the Employer received Ahern's letter of July 14, 1946, and thereceipt of conflicting claims by the Employer from the Brewery Work-ers on July 26, 1946, and from the Teamsters on July 29, 1946, the Em-ployer negotiated with Ahern directly without reference to the Bot-tlers Association.Furthermore, after the receipt of those claims theEmployer promptly filed the petition in this proceeding on August 5,3 SeeMatter of Craddock-Terry Shoe Corp ,55 N. L. R. B. 1406.4Nor do we find merit in the Brewery workers' argument that it should not be held re-sponsible for Ahern's letter inasmuch as Ahern was at that time acting in the interest ofthe TeamstersWhatever Ahern's motive may have been, he was an officer of the Breweryworkers at the time lie reopened its contract and had at least apparent authority to do so.We will look no further than that. SeeMatter of Adirondack Transit Lines,54 N. L.R B 994The parties stipulatedthatthe warehouse and assistant warehouse superintendentsat the Berkeley plant and the assistant warehouse superintendent at the San Franciscoplant were supervisory employees within the meaning of our customary definition.6Matter of Hummel Furniture Manufacturing Company,72 N. L R. B. 301. CANADA DRY GINGER ALE, INCORPORATED4631946, thereby adopting an individual course of conduct.This courseof conduct was different from that followed by the Bottlers Associa-tion, which on September 17, 1946, executed a recognition agreementwith the Teamsters.The conclusion is inescapable that the Employeris no longer accepting the actions of the Bottlers Association and thata unit limited to employees of the Employer is appropriate.Accordingly, we find that all employees of the Employer's Berkeleyand San Francisco, California, plants, excluding drivers and helpers,car washers, office and clerical employees, salesmen, the warehouse andassistant warehouse superintendents at the Berkeley plant, the assist-ant warehouse superintendent at the San Francisco plant, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe reject the Teamsters' contention that it should be certified onthe record.We shall direct that the question concerning representa-tion which has arisen be resolved by an election by secret ballot,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Canada Dry Ginger Ale, Incor-porated, Berkeley, California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Bottlers Local Union No.7Any participant in the election herein may, upon its prompt request to and approvalthereof by the Regional Director, have its name withdrawn from the ballot.739926-47-vol. 73-31 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD293, International Union of United Brewery, Flour, Cereal, and SoftDrink Workers of America, CIO, or by Joint Local Executive Boardof California, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, for the purposes ofcollective bargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.